Citation Nr: 0313568	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  01-09 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (RO) which denied the benefits sought 
on appeal.


REMAND

The veteran claims entitlement to service connection for 
residuals of a low back injury and for a left knee disorder.  
A review of the record leads the Board to conclude that 
additional development is necessary in this case before 
proceeding with appellate disposition, as the record does not 
contain sufficient development to render a decision as to the 
veteran's claims at this time.

A review of the record discloses that the veteran's claims 
file includes a December 2001 statement from Lackey G. Moody, 
M.D.  The statement from Dr. Moody indicates that he first 
treated the veteran in 1989, and that the veteran reported a 
low back injury during his basic training in 1966, which was 
currently diagnosed as a bulging nucleus pulposis and 
degenerative disc disease of the lumbar spine.  In addition, 
Dr. Moody indicates that he also treated the veteran for knee 
pain and that the veteran had been diagnosed with arthritis 
of both knees.  While the Board acknowledges that the RO made 
an attempt to obtain the veteran's complete medical records 
from Dr. Moody, the Board observes that the veteran's claims 
file is devoid of any treatment records from Dr. Moody.  
Similarly, Dr. Moody stated that the veteran was receiving 
care at the VA medical center.  However, no additional VA 
treatment records for the time period from October 2000 to 
the present have been submitted and there is no evidence that 
the RO attempted to obtain these treatment records.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is 
made).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually before the AOJ, may 
constitute clear and unmistakable error....").  As these 
records are relevant to the veteran's claim for service 
connection, the RO should again attempt to associate the 
records from Dr. Moody and the VA with the claims file.

In addition, at the veteran's December 2001 hearing before 
the RO, the veteran testified that he had multiple worker's 
compensation claims for his back.  While the Board 
acknowledges that documentation from two of the companies 
identified at the hearing, in Conway and Jacksonville, 
Arkansas, was obtained, the Board points out that 
documentation from a company, identified by the veteran as 
being in Stuggart, Arkansas, was not obtained, despite an 
attempt by the RO to obtain such records.  Likewise, the 
Board notes that the veteran testified that he was treated by 
a chiropractor, "Dr. Cedarberg", for his back prior to a 
1998 motor vehicle accident, but that no treatment records 
were obtained.  Furthermore, a March 2002 letter from AGL 
Corporation states that the veteran incurred a September 1976 
injury to the left knee while moving rental equipment, and 
the attached Employer's First Report of Industrial Injury 
confirmed an injury to the veteran's left leg and knee.  The 
treating physician was listed as Doctors Durham, McCrary, 
Anderson, and Calhoun.  Accordingly, any additional records 
related to the veteran's low back and left knee disorder 
should be associated with the veteran's claims file, 
including any records related to the veteran's 1976 left knee 
injury and 1998 motor vehicle accident.

Likewise, the Board observes that the Social Security 
Administration granted the veteran disability benefits, and 
that a portion of the letter informing him of the award of 
benefits was submitted on his behalf.  However, the 
underlying medical records and the notice to the veteran of 
the determination of entitlement to disability benefits are 
not of record.  These records are relevant to the veteran's 
claim, and should be associated with his claims file.

Furthermore, the Board notes that the veteran has not been 
afforded a VA examination to determine the nature and 
etiology of the veteran's left knee or low back disorders.  
It is unclear from the medical evidence of record whether the 
veteran's current left knee and low back disorders are 
related to any left knee or low back injuries which the 
veteran may have sustained during service.  In this regard, 
the Board notes that the veteran was noted as wearing a back 
brace at his induction examination, although he later 
testified, in December 2001, that he did not remember wearing 
a brace, but that it was likely due to the nature of his job 
as a bread truck deliveryman.  Service medical records at 
discharge were also negative for disorders of the lower 
extremities and musculoskeletal system.  In addition, Dr. 
Moody noted, in a December 2001 letter, that the veteran had 
a been diagnosed with degenerative joint disease and a 
bulging nucleus pulposis, as well as arthritis of the knees, 
and that the veteran had reported an injury to his low back 
and left knee during service, but Dr. Moody was unclear as to 
whether there is a relationship.  Significantly, the Board 
also notes that VA medical records show that the veteran 
reported chronic low back pain since 1988, with worsening 
since a 1998 motor vehicle accident, and that he reported an 
18-month history of constant low back pain secondary to a 
motor vehicle accident.  Additionally, the evidence of record 
indicates that he had possible occupational injuries, as the 
veteran testified that he had multiple worker's compensation 
claims and VA medical records show that he reported that he 
owned a moving company, and that, in addition to work as a 
mover, he remodeled homes.  As such, the VA medical records 
and the veteran's testimony call into question the onset and 
cause of the veteran's low back disorder and left knee 
disorder.  Therefore, the Board finds that the veteran should 
be afforded a VA examination in order to determine the nature 
and etiology of the veteran's current low back disorder, 
including whether these disorders are causally or 
etiologically related to any low back or left knee injury 
which may have occurred during his service.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c) (VA has an affirmative duty 
to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers 
who have treated him for his low back and 
left knee disorders.  After securing any 
necessary authorization, the RO should 
obtain and associate with the claims file 
records of this treatment, including, but 
not limited to:  records from the North 
Little Rock VA Medical Center for the 
period of October 2000 to the present; 
the veteran's complete clinical records 
from Dr. Moody from at least 1989 to the 
present; the veteran's complete clinical 
records from Dr. Cedarberg; and the 
veteran's private treatment records, if 
any, related to his 1976 work-related 
injury and 1998 motor vehicle accident.

2.  After obtaining any necessary 
authorization, the RO should obtain and 
associate any of the veteran's additional 
worker's compensation records, including 
any medical treatment reports, industrial 
injury reports, and claims records.

3.  After obtaining any necessary 
authorization, the RO should obtain and 
associate the veteran's complete Social 
Security records with the claims file, 
including all clinical records and 
examination reports, as well as a copy of 
the notice to the veteran of the 
determination of entitlement to such 
benefits.

4.  Following the completion of the 
aforementioned items and the receipt of 
the veteran's medical records, the 
veteran should be afforded a VA 
orthopedic examination to determine the 
nature, severity, and etiology of the 
veteran's current left knee and low back 
disorders, including any current 
residuals of an injury to the back and 
left knee that the veteran may have.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished, 
including obtaining information as to the 
veteran's medical, occupational, and 
recreational history following his 
service.  The examiner is requested to 
report complaints and clinical findings 
in detail, and to clinically correlate 
the veteran's complaints and findings to 
each diagnosed disorder.  The examiner is 
also requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether any 
current low back or left knee disorder is 
causally or etiologically related to the 
veteran's period of active service, 
including any injury reported by the 
veteran, taking into consideration the 
veteran's medical, occupational, and 
recreational history prior to and since 
the veteran's service.  In addition, the 
examiner should opine as to whether the 
veteran's degenerative disc disease of 
the low back and arthritis of the knees 
are due to a trauma or a degenerative 
process.  If the arthritis was due to 
trauma, the examiner should opine whether 
his arthritis was due to any injury 
reported as occurring during service or 
whether his arthritis was due to any 
post-service occupational or recreational 
activities or injuries reported by the 
veteran or noted in the medical evidence.   
The basis for the examiner's opinion 
should be fully explained with reference 
to pertinent evidence in the record.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2002), the 
claims file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder.    

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.




	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



